Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 08/05/2022 has been entered.

This Office Action is in response to the amendment filed on 08/05/2022. Claims 2-9, 11-14, and 17-20 have been amended; claims 1, 10, and 16 are independent claims.  Claims 1-20 have been examined and are pending. This Action is made Non-FINAL. 
Response to Arguments
Applicants’ arguments in the instant amendment, filed on 08/05/2022, with respect to claim interpretation.
Applicants argue: “[m]oreover, to qualify as a generic place holder, the word ‘for’ must be included, Id. Emphasis added. Neither requirement occurs in claim 10.” (page 2 of the Remark).
The Examiner respectfully disagrees with the Applicants.
The Examiner respectfully submits that the word “for” is just a linking word to couple a “generic place holder” with a “functional language.”  A claim may recite means-plus function without using the word “for.”  See precedential opinion Ex parte Rodriguez (Appeal 2008-000693), wherein the terms “system configuration generator configured to generate,” “system builder configured to build” and “simulation verification environment configured to verify” are interpreted under 35 U.S.C. 112(f) without reciting the word “for.” See also Team Worldwide Corporation vs. Intext Recreation Corp. (Federal Circuit - 2021), wherein the terms “pressure controlling assembly configured to monitor air pressure” is also interpreted under 35 U.S.C. 112(f).  As explained in MPEP §2181, subsection I, claim limitations that meet the three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.   Following is the three-prong analysis:
The claim limitation uses a term as a substitute for “means” that is a generic place holder (i.e., “detector” is a generic place holder).
The generic place holder is modified by functional language (i.e., “determining” is a functional language).
The generic place holder is not modified by sufficient structure, material, or acts for performing the claimed function (i.e., the term “determining” is preceded by the term “location;” However, said location term is not a sufficient structure, material).
As the claim limitation meets the 3-prong test, the claim limitation is interpreted under 35 USC 112(f).
Applicants argue: “a location detector is a specific hardware device. Paragraph [0055] explains that the location detector captures location data ‘in a variety of ways, including by capturing the location data from a constellation of one or more each orbiting satellites, or from a network of terrestrial base stations to determine an approximate location.” (page 3 of the Remark).
The Examiner respectfully disagrees with the Applicants.
As discussed in section a) above, as the claimed limitation “location detector” meets the three-prong test, said limitation is interpreted under 35 U.S.C. 112(f).  Following guidance from MPEP§ 2181, the Examiner has reviewed the Specification to determine if the Specification provides sufficient corresponding structures for the claimed means-plus function.  As the Specification (i.e., paragraph [0055]) provides sufficient explanation in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function (i.e., determining a location of [an] electronic device), the claim is not rejected under 35 U.S.C. 112(b) or 112(a).    
Applicants argue: “MPEP§ 2181(I) even states that detector is not a generic by stating that a ‘digital detector’ does not invoke 35 USC §112(f)” and “In short, MPEP §2181(I) explicitly states that ‘detector’ is not a generic placeholder by noting that a [sic] the recitation of a ‘digital detector’ does not invoke 35 USC 112(f).” (page 4 of the Remark).
The Examiner respectfully disagrees with the Applicants
The Examiner respectfully submits that nowhere does MPEP§ 2181(I) state that “detector is not a generic [placeholder].  MPEP§ 2181(I) states that the term “digital detector” (i.e., the term ‘detector’ is together/modified with/by the term “detector”) is not invoked 35 U.S.C. 112(f), it’s not the term “detector” alone.  In fact, the court has held that the term “location detector” is a means-plus function and is interpreted under 35 U.S.C. 112(f).  See Kensey Nash Corporation vs. Perclose Inc. for details. 
As discussed above, since the claim limitation “location detector” meets the 3-prong test, the claim limitation is interpreted under 35 USC 112(f).
Applicants’ arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Regarding claims 10-15, the claims include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: location detector determining recited in claims 10-15.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10, and 16-19 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Charling et al. (“Charling,” US 11,282,310, filed May 30, 2018) in view of 
Regarding claim 1, Charling teaches a method in an electronic device, the method comprising: 
receiving, at a user interface of the electronic device, user login credentials (Charling: Col. 2, lines 24-30; determine whether a user of the portable device is authorized to access the access point device based on one or more credentials received from the portable device; Col. 16. lines 58-62); 
identifying, with a location detector, a login location of the electronic device occurring when the user login credentials are received (Charling: Col. 12, lines 46-50, as shown in FIG. 1B, the location circuitry of the portable device 106 may include a sensor 138 configured to interact with one or more identification markers 136 to determine the approximate location of the portable device 106); 
determining, with one or more processors operable with the user interface and the location detector, whether the user login credentials are administrative login credentials or user login credentials (Charling: Col. 2, lines 24-30; determine whether a user of the portable device is authorized to access the access point device based on one or more credentials received from the portable device; Col. 6, lines 20-25; Col. 5, lines 66 to Col. 7, line 2; Col. 13, lines 31-34, In some embodiments, the system 100 may grant access to the user 103 only after user-provided credentials (e.g., username/passcode, pin, biometric data, and the like) are passed by the server 104.); and 
when the user login credentials are determined to be the user login credentials: 
making accessible, with the one or more processors, a first content set comprising content created at the electronic device or stored by the electronic device within a predefined radius of the login location (Charling: Col. 13, lines 12-23,  As shown in FIG. 1C, in settings where the distance 154 between the portable device 106 and the access point device 102 is less than a pre-defined distance threshold 152, the server 104 may transmit one or more signals to access point device 102, which may cause the access mechanism 118 perform one or more functions which may provide the user 103 access to the access point device 102. By way of example, the one or more functions which may provide the user 103 access to the access point device may include, but are not limited to, transmitting an electrical signal to a solenoid configured to cause a lock on a door to disengage, providing access to electronic resources, and the like; Col. 15, lines 18-41); and 
precluding access, with the one or more processors, to a second content set comprising content created at the electronic device or stored by the electronic device outside the predefined radius of the login location (Charling: Col. 13, lines 34-30, In contrast, as shown in FIG. 1D, settings where the distance 154 between the portable device 106 and the access point device 102 is greater than the pre-defined distance threshold 152, system 100 may be configured to deny access to the access point device 102; Col. 15, lines 18-41).
Regarding claim 2, Charling discloses the method of claim 1. Charling further discloses wherein the first content set and the second content set are non-overlapping content sets (Charling: Col. 13, lines 12-13, a first content set within a predefined radius of the login location; Col. 13. lines 34-30, second set outside the predefined radius of login location. a first content set and second content set are non-overlapping content sets) when the second content set comprises one or more of applications operable on the one or more processors created or stored by the electronic device within another predefined radius failing to intersect the predefined radius, media content created or stored by the electronic device within another predefined radius failing to intersect the predefined radius, files created or stored by the electronic device within another predefined radius failing to intersect the predefined radius (Charling : Col. 8, lines 16-18,   Electronic resources (e.g. computer system, memory, folder, and /or files), data created or stored by the electronic device within another predefined radius failing to intersect the predefined radius, social media content created or stored by the electronic device within another predefined radius failing to intersect the predefined radius, or combinations thereof.
Regarding claim 3, Charling discloses the method of claim 1. Charling further discloses, wherein the predefined radius is defined by dimensions of a workplace (Col. 6, line 66 to Col. 7, line 18, It is noted herein that the term “pre-defined geographical region,” and like terms, may include any fixed and/or transient region of importance to system 100. For example, a “pre-defined geographical region” may include an area located within an office building. By way of another example, a “pre-defined geographical region” may include the area within a certain radius of an access point device 102. For instance, in embodiments where the access point device 102 is mobile, such as an autonomous vehicle, a “pre-defined geographical region” may include the area within a selected distance (e.g., 15 feet) of the autonomous vehicle (e.g., access point device 102) as the vehicle moves around. In this regard, the term “pre-defined geographical region,” and like terms, may refer to any area, region, boundary, geo-fenced boundary, and the like. Furthermore, a “pre-defined geographical region” may or may not be defined relative to any particular location or object such as, but not limited to, an access point device 102, a landmark, and the like).
Regarding claim 10, Charling discloses an electronic device, comprising: 
a user interface receiving user credentials (Charling Col. 17, lines 28-34, user interface); 
a location detector determining a location of the electronic device when the user credentials are received (Charling: Col. 12, lines 46-50, as shown in FIG. 1B, the location circuitry of the portable device 106 may include a sensor 138 configured to interact with one or more identification markers 136 to determine the approximate location of the portable device 106; Col. 2, lines 24-30; determine whether a user of the portable device is authorized to access the access point device based on one or more credentials received from the portable device; Col. 16. lines 58-62); 
one or more processors determining whether the user credentials are administrative user credentials ((Charling: fig. 1A, processor; par. Col. 2, lines 24-30; determine whether a user of the portable device is authorized to access the access point device based on one or more credentials received from the portable device; Col. 6, lines 20-25; Col. 5, lines 66 to Col. 7, line 2; Col. 13, lines 31-34, In some embodiments, the system 100 may grant access to the user 103 only after user-provided credentials (e.g., username/passcode, pin, biometric data, and the like) are passed by the server 104.); and 
when the user credentials are other than the administrative user credentials (Charling: Col. 2, lines 24-30; determine whether a user of the portable device is authorized to access the access point device based on one or more credentials received from the portable device; Col. 6, lines 20-25; Col. 5, lines 66 to Col. 7, line 2; Col. 13, lines 31-34, In some embodiments, the system 100 may grant access to the user 103 only after user-provided credentials (e.g., username/passcode, pin, biometric data, and the like) are passed by the server 104.), the one or more processors: 
making content created in the electronic device within a predefined radius of the location accessible (Charling: Col. 13, lines 12-23,  As shown in FIG. 1C, in settings where the distance 154 between the portable device 106 and the access point device 102 is less than a pre-defined distance threshold 152, the server 104 may transmit one or more signals to access point device 102, which may cause the access mechanism 118 perform one or more functions which may provide the user 103 access to the access point device 102. By way of example, the one or more functions which may provide the user 103 access to the access point device may include, but are not limited to, transmitting an electrical signal to a solenoid configured to cause a lock on a door to disengage, providing access to electronic resources, and the like; Col. 15, lines 18-41); and 
precluding access to other content created in the electronic device outside the predefined radius of the location (Charling: Col. 13, lines 34-30, In contrast, as shown in FIG. 1D, settings where the distance 154 between the portable device 106 and the access point device 102 is greater than the pre-defined distance threshold 152, system 100 may be configured to deny access to the access point device 102; Col. 15, lines 18-41).
Regarding claim 16, Charling discloses method in an electronic device, the method comprising: 
receiving, at a user interface of the electronic device, user credentials allowing less than administrative access to the electronic device (Charling: Col. 2, lines 24-30; determine whether a user of the portable device is authorized to access the access point device based on one or more credentials received from the portable device; Col. 16. lines 58-62, Col. 17, lines 28-34, user interface);
determining, with a location detector, a location of the electronic device (Charling: Col. 2, lines 24-30; determine whether a user of the portable device is authorized to access the access point device based on one or more credentials received from the portable device; Col. 6, lines 20-25; Col. 5, lines 66 to Col. 7, line 2; Col. 13, lines 31-34, In some embodiments, the system 100 may grant access to the user 103 only after user-provided credentials (e.g., username/passcode, pin, biometric data, and the like) are passed by the server 104.); and 
making accessible, by one or more processors of the electronic device at the user interface, only content created at the electronic device or stored in a memory of the electronic device within a predefined radius of the location (Charling: Col. 13, lines 12-23,  As shown in FIG. 1C, in settings where the distance 154 between the portable device 106 and the access point device 102 is less than a pre-defined distance threshold 152, the server 104 may transmit one or more signals to access point device 102, which may cause the access mechanism 118 perform one or more functions which may provide the user 103 access to the access point device 102. By way of example, the one or more functions which may provide the user 103 access to the access point device may include, but are not limited to, transmitting an electrical signal to a solenoid configured to cause a lock on a door to disengage, providing access to electronic resources).
Regarding claim 17, Charling discloses the method of claim 16. Charling further discloses, wherein the predefined radius is defined by a workplace of a user of the electronic device (Col. 6, line 66 to Col. 7, line 18, It is noted herein that the term “pre-defined geographical region,” and like terms, may include any fixed and/or transient region of importance to system 100. For example, a “pre-defined geographical region” may include an area located within an office building. By way of another example, a “pre-defined geographical region” may include the area within a certain radius of an access point device 102. For instance, in embodiments where the access point device 102 is mobile, such as an autonomous vehicle, a “pre-defined geographical region” may include the area within a selected distance (e.g., 15 feet) of the autonomous vehicle (e.g., access point device 102) as the vehicle moves around. In this regard, the term “pre-defined geographical region,” and like terms, may refer to any area, region, boundary, geo-fenced boundary, and the like. Furthermore, a “pre-defined geographical region” may or may not be defined relative to any particular location or object such as, but not limited to, an access point device 102, a landmark, and the like).
Regarding claim 18, Charling discloses the method of claim 17. Charling further discloses the content created at the electronic device or stored in the memory of the electronic device comprising work files created at the workplace of the user of the electronic device (Charling: Col. 10, lines 9-14, restricted files; Col. 8, lines 16-17), applications that were downloaded at the workplace of the user of the electronic device (Charling: Col. 10, line 53 to Col. 11, line 3, use-tracking applications), and data used by the applications that was created at the workplace of the user of the electronic device (Charling: Col. 6, line 66 to Col. 7, line 18).
Regarding claim 19, Charling discloses the method of claim 18. Charling further disclose, further comprising precluding access to a content set created at the electronic device or stored in the memory of the electronic device when the electronic device was situated within a home of the user of the electronic device (Charling: Col. 13, lines 34-30, In contrast, as shown in FIG. 1D, settings where the distance 154 between the portable device 106 and the access point device 102 is greater than the pre-defined distance threshold 152, system 100 may be configured to deny access to the access point device 102).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Charling et al. (“Charling,” US 11,282,310, filed May 30, 2018) in view of Barham et al. (“Barham,” US 2012/0159156, published Jun. 21, 2012).
Regarding claim 4, Charling discloses the method of claim 1.  Charling further discloses. Charling further discloses wherein the first content set and the second content set but does not explicitly disclose each comprise data accessible by a single application, further wherein the single application remains accessible both when the electronic device is within the predefined radius and after the electronic device exits the predefined radius.
However, in an analogous art, Barham discloses that administrator can define an application including location-based access control information allowing administrator can access any location (Barham: par. 0028, Location-based access control information may be combined with other access control information, so that, for example, an administrator can read a file at any location, but a more limited user can only read the file within a specified geographic region.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barham with the method and system of Charling to include “each comprise data accessible by a single application, further wherein the single application remains accessible both when the electronic device is within the predefined radius and after the electronic device exits the predefined radius.” One would have been motivated to provide a secure audit trail that can be used to verify that particular actions occurred at a particular location (Barham: par. 0011).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Charling et al. (“Charling,” US 11,282,310, filed May 30, 2018) in view of Smith et al. (“Smith,” US 9,626,183, filed Apr. 18, 2017).
Regarding claim 5, Charling discloses the method of claim 1.  Charling further the method of claim 1.  Charling discloses wherein the precluding access to the second content set but does not explicitly discloses comprises placing an obfuscating box atop one or more user actuation targets linked to the second content set.
However, in an analogous art, However, in an analogous art, Smith discloses greying out an application to indicate that one or more user actuation targets are disabled (Smith: Col. 7, line 43-55, The electronic device 100 may disable the application function by providing a visual indication that the application function is inaccessible, such as by greying out a visual indicator of the application function. Referring briefly to FIG. 2 as one example, the electronic device 100 greys out features B and C in the budgeting application, which may provide a visual indication that these application features are unavailable or incompatible with the electronic device 100. The electronic device 100 may also inhibit a particular application function by not executing associated application instructions 124 for the function or otherwise preventing access to the particular application function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith with the method and system of Charling to include placing an obfuscating box atop one or more user actuation targets linked to the second content set. One would have been motivated to provide a way for businesses to provide software to customers and prevent execution of specific software features that are unlikely to function execute properly on a particular customer device. By determining the abilities of a device and controlling the software so that only compatible features will be permitted for that device, increased user satisfaction may be achieved (Smith: Col. 1, lines 30-36).
Regarding claim 6, Charling discloses the method of claim 1. Charling does not explicitly discloses, further comprising applying a visual indicator configured as a line through a name of one or more user actuation targets linked to the second content set to indicate that the one or more user actuation targets are disabled.
However, in an analogous art, Smith discloses a visual indicator configured as a greying out an application to indicate that one or more user actuation targets are disabled (Smith: Col. 7, line 43-55, The electronic device 100 may disable the application function by providing a visual indication that the application function is inaccessible, such as by greying out a visual indicator of the application function. Referring briefly to FIG. 2 as one example, the electronic device 100 greys out features B and C in the budgeting application, which may provide a visual indication that these application features are unavailable or incompatible with the electronic device 100. The electronic device 100 may also inhibit a particular application function by not executing associated application instructions 124 for the function or otherwise preventing access to the particular application function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith with the method and system of Charling to include a visual indicator configured as a greying out an application to indicate that one or more user actuation targets are disabled. One would have been motivated to provide a way for businesses to provide software to customers and prevent execution of specific software features that are unlikely to function execute properly on a particular customer device. By determining the abilities of a device and controlling the software so that only compatible features will be permitted for that device, increased user satisfaction may be achieved (Smith: Col. 1, lines 30-36).
Although Smith does not explicitly disclose a visual indicator configured as a line through a name of one or more user actuation targets linked to the second content set. However, the additional features above is just matter of design choice to one of ordinary skill in the art.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Charling et al. (“Charling,” US 11,282,310, filed May 30, 2018) in view of Wang et al. (“Wang,” US 2018/0199200, published Jul. 12, 2018).
Regarding claim 7, Charling discloses the method of claim 1. Charling further discloses monitoring, with the location detector, an operating location of the electronic device while the user login credentials are active within predefined radius of the login location but does not explicitly disclose when the operating location moves outside the predefined radius, redefining the login location of the electronic device to be an operating location of the electronic device provided the operating location moved outside the predefined radius while the user login credentials were still actively allowing access to the electronic device.
However, in an analogous art, Wang discloses monitoring, with the location detector, an operating location of the electronic device while the user login credentials are active, and a current device location information may be received continuously  (Wang: par. 0024, The location-based access controller 112 receives current device location information from the location tracker 110 and uses the current device location information to determine whether to selectively disable or preserve a current user authentication session. In various implementations, this current device location information may be received continuously (e.g., responsive to each detected update in device position), periodically (e.g., at predefined time intervals), upon request, or responsive to certain trigger events (e.g., when the device exits a sleep mode). As used herein, a “user authentication session” may generally refer to a time period in which the mobile processing device 100 allows a user to access device information without a re-provisioning of authentication credentials); and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with the method and system of Charlingto include an operating location of the electronic device while the user login credentials are active when the operating location moves outside the predefined radius, redefining the login location of the electronic device to be an operating location of the electronic device provided the operating location moved outside the predefined radius while the user login credentials were still actively allowing access to the electronic device. One would have been motivated to provide the determination operation determines that the current device location corresponds to multiple saved previously-designated secure locations, a security adjusting operation relaxes multiple authentication security measures, thereby removing multiple protections against unauthorized access and decreasing stringency of multiple already-implemented protections against unauthorized access (Wang: par. 0051).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Charling et al. (“Charling,” US 11,282,310, filed May 30, 2018) in view of Mallozzi (“Mallozzi,” US 2016/0191534, published Jun. 30, 2016).
Regarding claim 8, Charling discloses the method of claim 1. Charling does not explicitly disclose further comprising identifying a third content set comprising applications operable with both some content created at the electronic device or stored by the electronic device within the predefined radius of the login location and some other content created at the electronic device or stored by the electronic device outside the predefined radius of the login location, and precluding access to the applications both when an operating location of the electronic device is within the predefined radius and when the operating location moves outside the predefined radius.
However, in an analogous art, Mallozzi discloses user-defined using one or more control settings allowing user to select always deny access (Mallozzi: par. 0104, FIG. 4A, selection of a user-interface element 404 allows a user to always grant Application 01 access to the resource (e.g., 404-1), grant access only once (e.g., 404-2), always deny access (e.g., 404-3), grant access for a specified duration (e.g., 404-4), or specify other optional permission conditions (e.g., 404-5)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mallozzi with the method and system of Charling to include identifying a third content set comprising applications operable with both some content created at the electronic device or stored by the electronic device within the predefined radius of the login location and some other content created at the electronic device or stored by the electronic device outside the predefined radius of the login location, and precluding access to the applications … One would have been motivated to provide with more efficient and trustworthy methods for managing permissions to access mobile device resources, thereby increasing the effectiveness, efficiency, and user satisfaction with such devices (Mallozzi: par. 0006).
Regarding claim 9, Charling discloses the method of claim 1. Charling discloses precluding access, with the one or more processors, to a second content set comprising content created at the electronic device or stored by the electronic device outside the predefined radius of the login location but does not explicitly disclose “wherein the second content set comprises at least one application precluded from access in at least two different locations defined by two different, non-intersecting predefined radii.”
However, in an analogous art, Mallozzi discloses user-defined using one or more control settings allowing user to select always deny access (Mallozzi: par. 0104, FIG. 4A, selection of a user-interface element 404 allows a user to always grant Application 01 access to the resource (e.g., 404-1), grant access only once (e.g., 404-2), always deny access (e.g., 404-3), grant access for a specified duration (e.g., 404-4), or specify other optional permission conditions (e.g., 404-5)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mallozzi with the method and system of Charling to include wherein the second content set comprises at least one application precluded from access in at least two different locations defined by two different, non-intersecting predefined radii. One would have been motivated to provide with more efficient and trustworthy methods for managing permissions to access mobile device resources, thereby increasing the effectiveness, efficiency, and user satisfaction with such devices (Mallozzi: par. 0006).
Claim 11 is are rejected under 35 U.S.C. 103 as being unpatentable over Charling et al. (“Charling,” US 11,282,310, filed May 30, 2018) in view of Terlouw et al. (“Terlouw,” US 2012/0131471, published May 24, 2012).
Regarding claim 11, Charling discloses the electronic device of claim 10.  Charling discloses the one or more processors precluding access to the other content but does not explicitly disclose “making user actuation targets linked to the other content inaccessible while the user actuation targets linked to the other content remain visible on the user interface.”
However, in an analogous art, Terlouw discloses private content at a display location to be concealed while any non-private content at the display location remains visible (Terlouw: par. 0048, The privacy control circuitry 118 may accordingly be configured in such example embodiments to cause only the private content at a display location to be concealed while any non-private content at the display location remains visible; par. 0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Terlouw with the method and system of Charling to include “precluding access to the other content by making user actuation targets linked to the other content inaccessible while the user actuation targets linked to the other content remain visible on the user interface.”  One would have been motivated to protect the privacy of a user's private content in an application user interface while enabling the user to show the application user interface to another individual (Terlouw: par. 0003).
Claim 12 is are rejected under 35 U.S.C. 103 as being unpatentable over Charling et al. (“Charling,” US 11,282,310, filed May 30, 2018) in view of Mehta et al. (“Mehta,” US 2020/0092374, filed Sep. 17, 2018).
Regarding claim 12, Charling teaches the electronic device of claim 10. Charling further discloses the one or more processors precluding access to the other content by greying user action targets linked to the other content.
However, in an analogous art, Mehata discloses precluding access to the other content by greying user action targets linked to the other content (Mehata: par. 0059, the portal application can block access to one of the applications available through the portal, such as by graying out the icon displayed in the GUI of the portal application when opened.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mehat with the method and system of Charling to include “precluding access to the other content by greying user action targets linked to the other content”. One would have been motivated to perform the remedial action can include restricting functionality of the application without restricting functionality of other applications present on the user device (Mehata, par. 0007).
Claim 13 is are rejected under 35 U.S.C. 103 as being unpatentable over Charling et al. (“Charling,” US 11,282,310, filed May 30, 2018) in view of Vu et al. (“Vu,” US 2016/0063277, published Mar. 3, 2016.
Regarding claim 13, Charling discloses the electronic device of claim 10. Charling does not explicitly disclose the one or more processors precluding access to the other content by blurring user actuation targets linked to.
However, in an analogous art, Vu disclose discloses precluding access to the other content by blurring user actuation targets linked to (Vu: par. 0131, content that has been blurred for privacy, any suitable obscuration technique may be applied to prevent unauthorized access to the content).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vu with the method and system of Charling to include “precluding access to the other content by blurring user actuation targets linked to”. One would have been motivated to provide the content is used in an acceptable manner to identify the content that is obscurely rendered. The unauthorized access to content is prevented to improve the content sender's ability to regulate content that is to be rendered on a receiver's device (Vu: pars. 0098, 0131).
Claim 14 is are rejected under 35 U.S.C. 103 as being unpatentable over Charling et al. (“Charling,” US 11,282,310, filed May 30, 2018) in view of Lavalaye et al. (“Lavalaye,” US 2015/0234868, published Aug. 20, 2015).
Regarding claim 14, Charling discloses the electronic device of claim 10. Charling does not explicitly disclose, wherein when the user credentials are associated with a sub-level selected from a plurality of user credential sub-levels that are less than the administrative user credentials, with the one or more processors precluding a different amount of access to the other content for each sub-level of the plurality of user credential sub-levels outside the predefined radius of the location.
However, in an analogous art, Lavalaye discloses restricting access to the content if the user device is located outside of the predefined access zone (Lavalaye, par. 0061, restricting access to the content if the user device is located outside of the predefined access zone, user devices are able to obtain location-specific and relevant information from a local communication node; par. 0101).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lavalaye with the method and system of Charling to include wherein when the user credentials are associated with a sub-level selected from a plurality of user credential sub-levels that are less than the administrative user credentials, with the one or more processors precluding a different amount of access to the other content for each sub-level of the plurality of user credential sub-levels outside the predefined radius of the location. One would have been motivated to increase privacy protection. Network resources can be optimally used, as mostly local (i.e. inside the access zone) network resources are used when accessing the content in an access zone. The content is typically relevant to parties in the access zone, thus localized use of the content is taken into account (Lavalaye: par. 0019).


Claim 15 is are rejected under 35 U.S.C. 103 as being unpatentable over Charling et al. (“Charling,” US 11,282,310, filed May 30, 2018) in view of Lavalaye et al. (“Lavalaye,” US 2015/0234868, published Aug. 20, 2015), further in view of Mallozzi (“Mallozzi,” US 2016/0191534, published Jun. 30, 2016).
Regarding claim 15, the combination of Charling and Lavalaye teaches the electronic device of claim 14.  Charling and Lavalaye do not explicitly disclose “the one or more processors always precluding access to applications operable with both data created in the electronic device within the predefined radius and other data created in the electronic device outside the predefined radius when the user credentials are other than the administrative user credentials.”
However, in an analogous art, Mallozzi discloses user-defined using one or more control settings allowing user to select always deny access (Mallozzi: par. 0104, FIG. 4A, selection of a user-interface element 404 allows a user to always grant Application 01 access to the resource (e.g., 404-1), grant access only once (e.g., 404-2), always deny access (e.g., 404-3), grant access for a specified duration (e.g., 404-4), or specify other optional permission conditions (e.g., 404-5)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mallozzi with the method and system of Charling and Lavalayeto include always precluding access to applications operable with both data created in the electronic device within the predefined radius and other data created in the electronic device outside the predefined radius when the user credentials are other than the administrative user credentials. One would have been motivated to provide with more efficient and trustworthy methods for managing permissions to access mobile device resources, thereby increasing the effectiveness, efficiency, and user satisfaction with such devices (Mallozzi: par. 0006).
Claim 20 is are rejected under 35 U.S.C. 103 as being unpatentable over Charling et al. (“Charling,” US 11,282,310, filed May 30, 2018) in view of Adinarayan et al. (“Adinarayan,” US 2017/0208446, published Jul. 20, 2017).
Regarding claim 20, Charling discloses the method of claim 19. Charling discloses the content set but does not explicitly disclose comprising a social media application downloaded and installed within the home of the user of the electronic device.
However, in an analogous art, Adinarayan discloses a social media websites downloaded and installed within the home of the user of the electronic device (Adinarayan: par. 0040, access program 120 may download content for the social media websites when the computing device 112 has access to a wireless network, such as when the computing device 112 is at home).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Adinarayan with the method and system of Charling to include a social media application downloaded and installed within the home of the user of the electronic device. One would have been motivated to store information related to a computing device so as to analyze current and historical facts to make predictions about unknown events. The method enables analyzing the computing device information using high-performance data mining, predictive analytics, machine learning, natural language processing, text mining, text analysis, forecasting, and optimization (Adinarayan: par. 0030). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439
September 20th, 2022


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439